Warren s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 25, 2014

                                    No. 04-13-00141-CV

                                    Marilyn STEWART,
                                         Appellant

                                               v.

           WARREN PROPERTIES, INC., Agent For Vineyard Garden Apartments,
                                 Appellee

                 From the County Court at Law No. 9, Bexar County, Texas
                                 Trial Court No. 383509
                        Honorable Walden Shelton, Judge Presiding

                                       ORDER
Sitting:      Catherine Stone, Chief Justice
              Karen Angelini, Justice
              Luz Elena D. Chapa, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.

                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of February, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court